Citation Nr: 1128178	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for enlarged liver and spleen (digestive disorder), claimed as due to medication taken for service-connected hydroureteronephrosis.

2.  Entitlement to an increased rating in excess of 60 percent for bilateral hydroureteronephrosis (kidney disability) with bilateral vesicoureteral reflux and pyelonephritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1958.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The Veteran appeared and testified at a Board personal hearing in August 2007 before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.

The claims at issue were previously remanded by the Board in March 2008 for further evidentiary and procedural development.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

FINDINGS OF FACT

1.  The Veteran's digestive disorder is not causally related to or permanently worsened in severity by any service-connected disability.

2.  For the entire increased rating period, the Veteran's kidney disability manifested persistent edema and albuminuria with blood urea nitrogen (BUN) 40-46mg%.  

3.  For the entire increased rating period, the Veteran's kidney disability did not manifest renal dysfunction requiring regular dialysis, or preclude more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg% (milligrams per 100 milliliters); or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

4.  The Veteran is unable to maintain substantially gainful employment as a result of symptoms of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A digestive disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.3.07, 3.309, 3.310 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 80 percent, but no higher, for a kidney disability have been met for the entire period of increased rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.115b, Diagnostic Code 7509 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely January 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

With regard to the duty to assist, the Veteran was provided with VA examinations in January 2005 and September 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Digestive Disorder

A review of the service treatment records show no complaints or treatment for digestive disorder during service.  The Veteran does not contend otherwise.  Indeed, he asserts that his digestive disorder is a side effect caused by the medicine he was prescribed for his service-connected kidney disability.

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran has a current diagnosis of enlarged liver and spleen.  In an 
August 2004 VA examination, the Veteran was diagnosed with borderline hepatosplenomegaly.  In a January 2005 VA treatment record, the diagnosis was hepatosplenomegaly.  Service connection has been established for kidney disability and residuals of a right foot fracture.  

The Veteran contends that his digestive disorder is a direct result of the medication he takes to treat his service-connected kidney disability.  After reviewing all the evidence, the Board finds that the competent evidence that is of record tends to weigh against a finding of a relationship between currently diagnosed digestive disorder and service-connected kidney disability.  In an April 2007 VA treatment record, the VA examiner opined that the Veteran's medication exacerbated the his kidney disability, but made no mention of a liver or spleen disorder.  A May 2007 VA treatment record reported that the Veteran developed a rash due to taking an antibiotic (bactrim).  In the August 2007 Board hearing, the Veteran testified that a VA doctor told him that his digestive order was likely caused by years of medication prescribed for his kidney disability.  In a September 2009 VA examination, the VA examiner opined that there were no side effects from the Veteran's medications taken for kidney disability.  

The Board acknowledges the Veteran's lay statements indicating his belief that his current digestive disorder is related to medication taken for his kidney disability.  To the extent that the Veteran contends that his currently diagnosed digestive disorder is related to his service-connected kidney disability, he is not competent to render such a medical nexus opinion regarding the more complex disability of digestive disorder manifested by enlargement of the internal and unseen organs of the liver and spleen, a disability that requires specific clinical testing to observe and diagnose.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  This is not a case in which the Veteran's lay beliefs alone can serve to establish an association between his enlarged liver and spleen and his military service.

Accordingly, the statements by the Veteran purporting to establish a medical link between his current digestive disorder and his service-connected kidney disability are not competent on the complex medical question of nexus in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (a veteran is competent to report in-service "injury" of radiation exposure, but is not competent to diagnose carcinoma (cancer) or relate it to service).

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for digestive disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. 
§ 4.27 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Kidney Disability

The Veteran is in receipt of a 60 percent rating for service-connected kidney disability under the provisions of 38 C.F.R. § 4.115b, DC 7509 (hydronephrosis).  
DC 7509 directs that severe hydronephrosis should be rated as renal dysfunction.  
Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN (blood urea nitrogen) more than 80mg% (milligrams per 100 milliliters); or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  

After a careful review of all the evidence of record, the Board finds that, for the entire increased rating period, the Veteran's kidney disability manifested persistent edema and albuminuria with BUN 40-46mg% as required for the 80 percent disability rating under 7509. 

In a January 2005 VA examination, the VA examiner reported no edema.  In a 
July 2006 VA treatment record, the Veteran's BUN was 46 and creatinine was 1.4.  In a January 2007 VA treatment record, the Veteran's BUN was 42 and creatinine was 1.6.  A January 2007 VA treatment record reported mild edema.  In a 
March 2007 VA treatment record, the Veteran's BUN was 36 and creatinine was 1.4.  In an April 2007 VA treatment record, the Veteran's BUN was 44 and creatinine was 1.7.  In a July 2007 VA treatment record, the Veteran's BUN was 46 and creatinine was 1.4.  In a September 2007 VA treatment record, the Veteran's BUN was 33 and creatinine was 1.6.  A September 2007 VA treatment record reported no edema.  In a November 2007 VA treatment record, the Veteran's BUN was 32 and creatinine was 1.4.  

In the September 2009 VA examination, the VA examiner reported residual elevated creatinine/BUN and albuminuria with mild edema.  The VA examiner also reported no lethargy, weakness, anorexia, or urinary incontinence.  The VA examiner also reported that the Veteran walked every day and evidenced no cardiovascular symptoms.  

Based upon these findings, and resolving reasonable doubt in the Veteran's favor, the Board finds the assignment of an 80 percent rating for kidney disability, but no higher, is warranted for the entire increased rating period.  38 C.F.R. § 4.115b, DC 7509.  A 100 percent disability rating is not warranted for any period because the Veteran's kidney disability did not manifest renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg% (milligrams per 100 milliliters); or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected kidney disability.  The service-connected kidney rating criteria specifically provide for ratings based on the presence of elevated BUN and creatinine levels and edema and albuminuria.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected kidney disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

The Board acknowledges the Veteran's assertion that he experiences impairment as a result of his kidney disability.  Specifically, the Veteran has reported pain, tenderness, frequent urinary tract infections, and urinary incontinence.  The Veteran, as a lay person, is competent to provide such evidence of how his kidney disability affects his everyday life.  See Layno, 6 Vet. App. 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran credible, VA must consider only the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage." See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2010); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).


TDIU Analysis

In this case, the Veteran contends that he is unable to maintain employment due to his service-connected disability.  In the November 2004 claim for compensation, the Veteran reported that he was unable to work due to his service-connected kidney disability.  

The Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for kidney disability, rated at 80 percent disabling; and residuals of right foot fracture, rated at 0 percent disabling.  As the service-connected kidney disability is rated at 80 percent, and the combined disability rating for all service-connected disabilities is 80 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements and testimony showing his belief that he ended his employment because of the symptoms of his kidney disability.  The Veteran takes multiple medications to handle his kidney disability.  His kidney disability symptoms have included frequent urination, frequent self-catheterization, and frequent urinary tract infections.  

In the January 2005 VA examination, the Veteran was diagnosed with diabetes, bilateral hydronephrosis, hypertension, hyperlipidemia, and chronic low back pain.  The VA examiner opined that because of the multisystem disease and especially diabetes and hypoglycemia, the Veteran was unemployable.  The VA examiner further opined that the Veteran was a high risk for driving or meeting any accident and could not perform his occupation of mechanical job.

In the September 2009 VA examination, the Veteran was diagnosed with bilateral hydroureteronephrosis with bilateral vesicoureteral reflux and pyelonephritis and residual elevated creatinine/BUN and albuminuria with mild edema.  The VA examiner opined that the Veteran's kidney disability had a significant occupational impact.  The VA examiner noted that the Veteran was increasingly absent from work due to frequent infection, frequent urination, and pain.  

The evidence weighing against the Veteran's claim for TDIU includes that the Veteran decided to retire from his part-time position as a mechanic in 1999.  The Veteran has also not tried to obtain employment since he became too disabled to work.  

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities, primarily kidney disability.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Service connection for digestive disorder is denied.

An increased disability rating for kidney disability of 80 percent, but no more, for the entire increased rating period, is granted.

A TDIU is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


